Case 1:21-cv-11113-RGS Document 1-1 Filed 07/06/21 Page 1of5

Exhibit 1
 

Case 1:21-cv-11113-RGS Document1-1 Filed 07/06/21 Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

2
DOCKET NUMBER Trial Court of Massachusetts >
CIVIL ACTION COVER SHEET 2181CV01180 The Superior Court e
| PLAINTIFF(S): Cc Calan rouNry I
AODRESS: 44 Collins Drive Middlesex
East Hampstead, NH 03826-5051 berenvannis: FEyogua Water Technologies. LLC
210 6th Avenue, Suite 3300
ATTORNEY: John B. DiSciullo Pittsburgh, PA 15222
| ODRESE: Mitchell & DeSimone ADDRESS:

 

“tot Arch Street
——————-Bestern MA 02449 —__________

 

 

 

 

 

BEO: 634662
: TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
Bo4 Negligence/Personal Injury F [A Yes (J no
*tf “Other” please describe:

 

 

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detalled statement of the facts on which the undersigned plaintiff or plaintiff counsel relies ta determine money damages. For
this form, disregard double or treble damage claims; Indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary)

 

 

 

 

 

 

 

 

A. Documented medical expenses to date:
1. Total hospital expenses ..... soseenessenonsecnsevanssenenasatanenesousneovenpiasaetevensrsitecnteesaesrnsasanansteatanceneneceisesseess teenies $ 24,985.38
2. Total doctor OXPENSeS «0.0... csccsccecescescectessseccneceesseneseccesnestecesaesesaes et IM QU gy MUG FM Bu sieesssecsceessonsessessessencueeatsensenssstensesesseses $ ———_
3. Total chiropractic expenses ' R ECE iVED eveseatveuesooneasonsaesasateseeerausonsensseanseancanenne $$ ————
4. Total physical therapy OXPENSES ............cccccsccscssseecsseesssecssssssessssesssecceseessersaneesneesseeeees ¢ 31,687.40
§. Total other expenses (describe below) .........cssssssesessesssseseessrsseansesensanesgnssceneseqnersesetanseesoresnqaensanesedseesseessaes $ _41863.92.
Acupuncture, fire 5/26/2021 JP Subtotal(A): §
B. Documented lost wages and compensation to date ........-........... g tobe determiried
C. Documented property damages to dated -.............csceeseseseseeseseeeteeseercees 5
D. Reasonably anticipated future medical and hospital expenses ................-csscccscssccsecssssesssssssessencsescnsaestoessnesscosaacstosssossuessesacsassscusassesasanersees $ Unknown
E. Reasonably anticipated lost wages sdasaststecenonestenesaseneeaseseosataessensesssacoreaqesserseres $ Unknown

 

F. Other documented items of damages (deacribe below) settee, ” 3  73,000,000.00
Permanent foot injury due to lisfranc fracture

 

G. Briefly describe plaintiffs injury. including the nature and extent of injury:

Lisfrane injury resulting in permanent disability TOTAL (A-F}:$ $.056.672.78
“ 1 Ps a

CONTRACT CLAIMS
(attach additional sheets as necessary)

Provide a detailed description of claims(s):
TOTAL: $

Signature of Attorney/Pro Se Plaintiff: X Date:
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methads of dispute resolution.

Signature of Attorney of Record: X hn Date: Fre | a.|

a 7

 

 

 

 

 
 

 

-”

Case 1:21-cv-11113-RGS Document 1-1 Filed 07/06/21 Page 3of5

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS. SUPERIOR COURT

CARLOS COLON RECEIVED.
Plaintiff .

¥. 5/26/2021

EVOQUA WATER TECHNOLOGIES, LLC

JP

et Nee! Nee? Nee See See See

Defendant

COMPLAINT AND DEMAND FOR JURY TRIAL
PARTIES

The plaintiff, Carlos Colon (“Colon”), is an individual of majority age and resides at 44
Collins Drive, Town of East Hempstead, State of New Hampshire.

The Defendant, Evoqua Water Technologies, LLC (“Evoqua”) is a Pennsylvania
corporation with a principal place of business located at 210 6" Avenue, Suite 3300,
Pittsburgh, Pennsylvania and a local address of 588 Clark Road, Town of Tewksbury,
State of Massachusetts,

FACTS

Evoqua manufactures water treatment products for the electronics and pharmaceutical
industries, and utilizes warehouse facilities as part of its operations.

In early to mid-2018, Evoqua retained a staffing company called Kelly Services, Inc.
(“Kelly”) to supply labor for its 89,000 square foot warehouse in Tewksbury
Massachusetts (the “Evoqua Warehouse”).

Beginning in May 2018, Colon was employed by Kelly, and was assigned to work as a
“pick and pack” worker at the Evoqua Warehouse.

Evoqua assigned certain agents, servants and employees, including “Mike” and “Rob”, to .
train and advise Colon with respect to certain tasks to be performed by Colon at the
Evoqua Warehouse.

Among the tasks to be performed by Colon included the driving of material handling
equipment to transport stored items.

The material handling equipment utilized by Evoqua included a stand-up forklift.

 

 
 

Case 1:21-cv-11113-RGS Document 1-1 Filed 07/06/21 Page4of5

9. Evoqua knew at all pertinent times that Colon had no training or experience in the
operation and use of a stand-up forklift prior to working at the Evoqua Warehouse.

10.  Evoqua, along with its agents, servants and employees knew or should have known that
the stand-up forklift could not be safely operated by Colon without first providing him
with adequate training in how to operate it along with a description of the safety hazards
and warnings associated with the stand-up forklift.

11. | Evoqua’s agents, servants and employees were responsible for providing the training,
Operating instructions and a description of the safety warnings and hazards attendant to
the use and operation of the stand-up forklift.

12. Evoqua failed to provide adequate training to Colon with respect to the operation of the
stand-up forklift.

13. Evoqua failed to describe the safety hazards and provide safety warnings to Colon with
respect to the operation and use of the stand-up forklift.

14. Colon used the stand-up fork lift sporadically, and only during the brief time he
performed work at Evoqua.

15. The failure of Evoqua to provide adequate training to Colon in the operation of the stand-
up forklift was negligent.

16. The failure of Evoqua to describe the safety hazards associated with the stand-up forklift,
and to provide safety warnings to Colon with respect to the operation and use of the
stand-up forklift was negligent.

17. Onor about September 24, 2018, Colon was involved in an accident while operating a
stand-up forklift at the Evoqua warehouse in Tewksbury, MA.

18.  Asaresult of Evoqua’s failure to train and instruct Colon with respect to the operation of
the stand-up forklift, its failure to describe the associated safety hazards, and its effective
failure to provide safety warnings and instructions to Colon, Colon sustained permanent
and severe injuries including a Lisfranc fracture of the left foot, which ultimately required
open reduction and internal fixation and extensive rehabilitation.

19. Jurisdiction over Evoqua Water Technologies, LLC is conferred under Massachusetts
General Laws, c. 223A § 3, for transacting any business in the Commonwealth,
contracting to supply services or things in the Commonwealth, causing tortious injury by
an act or omission in the Commonwealth, causing tortious injury in the Commonwealth
by an act or omission outside the Commonwealth while regularly doing or soliciting
business or engaging in other persistent course of conduct, or deriving substantial
revenue from goods used or consumed or services rendered in the Commonwealth.

 

 
 

Case 1:21-cv-11113-RGS Document 1-1 Filed 07/06/21 Page5of5

Count I
(Negligence)

20. = The plaintiffs repeat and reallege the allegations contained in paragraphs | through 19 as
if fully set forth herein.

2). As a result of the carelessness and negligence of the defendant, Colon was caused to
sustain severe and permanent injuries, was caused to suffer and continues to suffer great
pain of body and anguish of mind, was caused disability and was caused to incur and
continues to incur medical expenses and was caused to be unable to carry out his usual
daily activities, all to his great damage.

WHEREFORE, the plaintiff, Carlos Colon, prays judgment against the defendant,

Evoqua Water Technologies Inc., in an amount to be determined by a jury, together with interest
and costs.

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS
Respectfully submitted,

The Plaintiff, Carlos Colon
By His Attorney,

/s/ John B: DiSciullo

 

John B DiSciullo (B.B.O. #634662)
Jdisciullo@mitchelldesimone.com
Mitchell & DeSimone

101 Arch Street

Boston, Massachusetts 02110

(617) 737-8300

Date: May 26, 2021

 

 
